COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
  ELYSA FENENBOCK AND                                        No. 08-17-00180-CV
  LAUREN FENENBOCK,                             §
                                                                 Appeal from
                        Appellants,             §
                                                              448th District Court
  v.                                            §
                                                           of El Paso County, Texas
  W. SILVER RECYCLING, INC.,                    §
  LANE GADDY, AND                                           (TC # 2014-DCV1715)
  WESTON GADDY,                                 §

                        Appellees.              §


                                MEMORANDUM OPINION

       Appellants, Elysa Fenenbock and Lauren Fenenbock, have filed a motion to dismiss their

appeal. We grant the motion and dismiss the appeal. Costs of the appeal are taxed against

Appellants. See TEX.R.APP.P. 42.1(d).


October 11, 2017
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.